Citation Nr: 0124436	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1974.

The appeal arises from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for a 
psychosis.  That same rating action granted service 
connection for a psychosis for purpose of establishing 
eligibility for treatment. 

In the course of appeal the veteran testified before the 
undersigned Board member at a hearing at the RO in July 2001.  
A transcript of that hearing is contained in the claims 
folder.  


REMAND

The veteran has contended that his psychiatric disorder began 
in service. 

His service medical records are negative for diagnosis or 
treatment for a psychiatric disorder, and the veteran's 
discharge examination in November 1994 found him to be 
psychiatrically normal.  

An April 1975 Guttenberg, New Jersey, police report informs 
that the veteran was found in a semi-coma and taken to 
Trenton State Hospital.  An April 1975 to May 1975 Trenton 
State Hospital hospitalization summary informs that the 
veteran was admitted in a catatonic-like state, mumbling 
unintelligibly.  He was intensively treated with psychotropic 
drugs and within a few days he was free of psychotic 
symptoms.  He was then placed in the open ward and was 
completely free of any psychotic manifestations.  Admitting 
diagnosis was acute schizophrenic episode, rule out drug 
intoxication.  A psychiatric staff panel review of the case 
noted that the veteran reported to the panel that he had 
suffered a temporary breakdown due to intoxication with THC, 
which the veteran described as a synthetic marijuana.  Upon 
questioning the veteran informed that he had been taking no 
medication during the final two weeks of his hospitalization.  
The Panel concluded that the veteran's acute psychotic 
episode upon admission was due to drug intoxication.  
Diagnosis upon release was psychosis associated with other 
physical condition, drug or poison intoxication.  Etiology 
was psychogenic and environmental.  

An April 1977 Trenton State Hospital hospitalization summary 
informs that the veteran was admitted following slashing his 
own neck with a razor blade in front of the jail warden at 
Warren County Jail.  The cut required twenty sutures.  The 
veteran was noted to have a history of depression with 
suicidal gestures and drug abuse.  Upon initial evaluation 
the veteran was characterized as apprehensive but with no 
psychosis. Admitting diagnosis was depressive reaction with 
suicidal attempt, rule out impulsive personality.  Upon 
release after seven-day admission there was no evidence of 
psychosis.  Final diagnoses were depressive neurosis 
(recovered); drug dependence, barbiturates; drug dependence, 
marijuana; and inadequate personality disorder.  Duration of 
the disorder was judged to be several years.  

In August 1977 the veteran was again admitted to Trenton 
State Hospital for a seven day commitment.  The treating 
physician noted that the veteran was admitted after he 
borrowed and then sold some tools of a friend the day prior, 
was charged with larceny, and then cut his left wrist.  A 
prior history was noted of the veteran feeling depressed 
since he broke up with his girlfriend earlier in 1977.  On 
examination, the veteran expressed feelings of depression and 
hopelessness, with past mood swings with mood mostly down.  
He was oriented in all spheres and denied hallucinations or 
delusions.  Memory was good but insight and judgment were 
poor.  The treating physician diagnosed manic depressive 
illness.  

In November 1977 the veteran voluntarily admitted himself to 
Trenton State Hospital because he felt depressed and was 
thinking about committing suicide.  He reported being 
depressed for the past several weeks since losing his job.  
He reported using occasional LSD, marijuana, and heroin, but 
denied using alcohol.  Upon examination he was quiet, 
cooperative, and depressed, but oriented times three.  There 
were no hallucinations or delusions, but insight and judgment 
were poor.  Admission diagnosis was depressive neurosis, and 
final diagnosis was depressive neurosis, recovered.  Etiology 
was assessed as psychogenic and environmental.  Duration of 
the disorder was judged to be several years.

At a VA psychiatric examination in December 1994, no medical 
records were available for review.  The examiner noted a 
history as reported by the veteran of depression since 
childhood with a suicide attempt at age 15 by an overdose of 
aspirin.  He reported that he was separated from service 
after one year reportedly because he could not adjust to 
military life.  The veteran reported that there had been a 
conflict with superiors about their failure to transfer him 
to Fort Bragg for certain training which he felt he was 
contractually entitled to.  He added that he had become 
depressed because of this conflict.  The veteran reported 
that post service in 1975 he had become extremely distressed 
because he had broken up with his girlfriend and was no 
longer able to see his daughter by her.  He reported a 
history of eight suicide attempts between 1975 and 1986, with 
a diagnosis of bipolar disorder.  He reported that beginning 
in September 1994 he had been treated once every two weeks at 
a private psychiatric outpatient facility in North Bergen, 
New Jersey, receiving the antidepressant medication Tofranil.  
He reported having prolonged periods of depression with 
interrupted sleep and early morning awakenings.  He reported 
that the depressive episodes were interspersed with transient 
episodes of hypomania, with hyperactivity, irritability, and 
episodes of euphoria.  He admitted using drugs such as TLC 
and Quaaludes in suicide attempts.  On examination, the 
veteran was alert and oriented, with conventional appearance 
and psychomotor activity reduced.  Speech production was 
sparse and non-spontaneous, and response time was prolonged.  
The veteran was also evasive and avoided eye contact.  Affect 
was constricted and mood was depressed.  Paranoid persecutory 
ideation was expressed but not to a delusional degree.  
Memory and concentration were at times impaired, but there 
was no sign of organic brain syndrome.  Insight was absent 
and judgment was compromised under stress.  The examiner 
diagnosed bipolar disorder, mixed type, with psychosis.  

The veteran underwent VA hospitalization for seven days from 
October to November of 1999, upon superficially cutting his 
neck with a razor blade.  No sutures were required.  He was 
treated for complaints of depression with feelings of 
hopelessness and helplessness.  Diagnoses included major 
depression with suicidal ideation, history of ethyl alcohol, 
mixed substance abuse, and dependence on Oxychodone.  
Psychosocial stressors were severe due to Oxychodone 
dependence and multiple substance abuse.  

A June 2000 VA psychiatric hospitalization report notes that 
the veteran was voluntarily admitted including for 
detoxification, with veteran reporting that he had become 
addicted to morphine, which he reported obtaining on the 
street after treatment with Percocet became ineffective in 
managing his low back pain.  A history was noted of recurrent 
depression with a first attempt at suicide by an aspirin 
overdose at the age of 13.  It was noted that his first 
psychiatric hospitalization was at Trenton State Hospital in 
April 1975.  A history was noted of the veteran cutting his 
wrist and throat with a razor six or seven times in the 
1970's and 1980's.  He reported that he began smoking 
marijuana when he was in his teens, and that he continued to 
smoke it almost daily, most recently two days ago.  He also 
reported a history of intravenous cocaine and heroine use, 
most recently 10 to 15 years ago.  He denied a history of 
alcohol abuse.  He quit high school after the eleventh grade 
and had no GED.  He reported a past employment history 
working with horses, maintaining pools, and in construction.  
He reported that he last worked two years ago, and that he 
began receiving Social Security Disability one month ago.  
During the hospitalization the veteran complained of 
depression, pain, and signs of opiate withdrawal.  Diagnoses 
upon release from the hospitalization included recurrent 
major depression, and opiate and cannabis dependence.  

In an August 2000 statement, the veteran contended that he 
had a stressful incident in service in Germany when he was 
harassed by a sergeant, and he related this difficulty in 
service to his psychiatric disorder.  

At a hearing at the RO in July 2001 before the undersigned 
Board member, the veteran testified that he enlisted in the 
armed service in 1973 at the age of 18.  He testified that he 
completed basic training at Fort Dix, and then was 
transferred to Fort Huachuca, Arizona, where he completed 
radar ground surveillance training.  He testified that he was 
thereafter sent to jump school at Fort Benning, but he was 
told that he could not take this training because, due to an 
eye disorder, it might jeopardized his eyesight.  He 
testified that he was also stationed in Bamburg, Germany.  He 
added that he was discharged in November 1974, and he was 
told that this was because he could not adjust to military 
life.  He explained that he had been having problems with his 
section sergeant, who was harassing him, and that he (the 
veteran) had turned in his weapon to supply because he had 
second thoughts about a desire to shoot the sergeant.  He 
testified that the situation and his desire to shoot the 
sergeant had led to his discharge.  He testified that that 
after separating from service he returned to his parents in 
New Jersey for a few weeks, and he was thereafter in an 
apartment in Guttenberg, New Jersey, where he got tired of 
everything and attempted to end his life by overdosing.  He 
testified that he was then hospitalized at Trenton 
Psychiatric Hospital in April or May of 1975, with follow-up 
care thereafter at that facility.  He added that he had 
follow-up care intermittently from that time up to the 
present, and that he currently took Zoloft, Sertraline, and 
Gabapentin.  He testified that recently he had been treated 
for his psychiatric disorder primarily at VAMC East Orange.  
Also at the hearing, an acquaintance testified that he had 
known the veteran for 37 years, and that since the veteran 
returned from service his behavior had changed notably, such 
that he would readily become angry and would fight at the 
slightest provocation.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In November 1994 the RO requested records pertinent to the 
veteran's claim for service connection for a psychiatric 
disorder from the veteran as well as from Trenton State 
Hospital.  Some records of treatments and hospitalizations at 
that facility in the 1970's have been associated with the 
claims folder.  Also received into the record have been VA 
treatment records from the 1990's at East Orange VA Medical 
Center.  In this case the VCAA requires that any additional 
records of treatment for a psychiatric disorder be obtained.  

The veteran reportedly began receiving Social Security 
Disability benefits in approximately May 2000.  The Court has 
held that where a veteran is in receipt of Social Security 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  As such, these medical 
records must be obtained for association with the claims 
folder.  

Certain diseases, such as psychoses including bipolar 
disorder, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  While the veteran 
in a June 2000 statement contended that he was hospitalized 
in April 1975 for depression, the record of that 
hospitalization at Trenton State Hospital reveals that 
psychiatric examiners diagnosed an acute psychotic episode 
which was drug induced and from which the veteran had made a 
full recovery by the time of his release in May 1975.  The 
claims folder contains no record of manifestation of a 
chronic psychosis within the first year following his 
November 1974 separation from service.  Nonetheless, more 
recent medical records, including particularly the veteran's 
VA psychiatric examination in December 1994, diagnose a 
bipolar disorder with psychosis.  Accordingly, there remains 
the possibility that such a chronic psychosis was present 
during the first post service year, and the VCAA accordingly 
mandates development, including a VA examination and opinion 
addressing the possibility of manifestation of a psychosis 
within the first post-service year.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain all records of 
psychiatric treatment at the East 
Orange, New Jersey VAMC, at Trenton 
State Hospital, Trenton, New Jersey, and 
at Christ Hospital, Jersey City, New 
Jersey, beginning in 1975, and not 
already associated with the claims 
folder.  The RO should also request that 
the veteran provide the name of the 
private psychiatric outpatient facility 
in North Bergen, New Jersey where he was 
receiving psychiatric treatment 
beginning in September 1994 (as reported 
by the veteran at his December 1994 VA 
psychiatric examination).  The veteran 
should also provide the names, 
addresses, and appropriate authorization 
and release to obtain records of all 
private facilities for any psychiatric 
treatment received post service.  All 
such records of treatment reported by 
the veteran should be obtained.  All 
records obtained should be associated 
with the claims folder. 

2.  The RO should obtain and associate 
with the claims folder the veteran's 
service personnel records, including 
records of any Court Martials or other 
disciplinary proceedings, and any 
records related to his early discharge 
from service.  

3.  The RO should obtain and associate 
with the claims folder the medical 
records underlying the Social Security 
determination reportedly awarding the 
veteran disability benefits beginning in 
May 2000.

4.  Thereafter the veteran should be 
afforded a VA psychiatric examination to 
determine the onset and etiology any 
acquired psychiatric disorder.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should diagnose all currently existing 
psychiatric pathology.  The examiner 
should then provide the following 
opinions:  (A)  Whether it is at least as 
likely as not that any chronic acquired 
psychiatric disorder began in service;  
(B)  If a psychosis including bipolar 
disorder is diagnosed, whether it is at 
least as likely as not that it was 
present within the first year following 
the veteran's discharge from service; and 
(C)  Whether any chronic acquired 
psychiatric disorder is otherwise related 
to service. 
 
5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

6.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with newly enacted law, 
and to comply with precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




